Citation Nr: 1032974	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-14 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from December 1962 to 
September 1966, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This matter was previously before the Board in January 2009, at 
which time it was remanded for additional development.  The claim 
has since been returned to the Board for review.  

It is noted that over the course of this appeal, the issue 
involving PTSD has been characterized as one involving service 
connection and alternatively, as one involving new and material 
evidence.  Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).  Thus, this issue 
on appeal has been recharacterized as shown on the title page.

Upon reviewing the development that has occurred since January 
2009, the Board finds there has been substantial compliance with 
its remand instructions.  The Board notes that the United States 
Court of Appeals for Veterans Claims, hereinafter the Court, has 
noted that "only substantial compliance with the terms of the 
Board's engagement letter would be required, not strict 
compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see 
also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding 
that there was no Stegall [v. West, 11 Vet. App. 268, 271 (1998)] 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination "more 
than substantially complied with the Board's remand order").  
The record indicates that the Appeals Management Center (AMC) 
scheduled the appellant for a psychiatric examination and 
notified him of said appointment.  The appellant attended the 
examination and the results of that examination were provided to 
the AMC.  Subsequently, the AMC issued a Supplemental Statement 
of the Case (SSOC) after reviewing the results of the information 
obtained.  Based on the foregoing, the Board finds that the AMC 
substantially complied with the mandates of its January 2009 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (finding that a remand by the Board confers on the 
appellant the right to compliance with the remand orders).  
Therefore, in light of the foregoing, the Board will proceed to 
review and decide the claim based on the evidence that is of 
record consistent with 38 C.F.R. § 3.655 (2009).


FINDINGS OF FACT

1.  In a December 2002 rating decision, the RO denied service 
connection for PTSD and notified the appellant of the 
determination along with his appellate rights.  He did not, 
however, appeal the determination and that decision became final.

2.  The evidence received since the December 2002 rating decision 
is not duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the 
appellant's PTSD claim.

3.  The appellant, along with a good friend of his that he knew 
from his hometown, were stationed in the Republic of Vietnam in 
1966.  

4.  In August 1966, the appellant's friend was killed in a 
helicopter crash less than two hours from where the appellant was 
stationed in Vietnam.  The appellant was notified of the crash.

5.  While stationed at An Khe, the Republic of Vietnam, the 
appellant's unit was subject to enemy fire.  

6.  The appellant has been diagnosed as having PTSD.



CONCLUSIONS OF LAW

1.  The December 2002 RO decision denying entitlement to service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for PTSD has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) 
(2009).

3.  Resolving all reasonable doubt in the appellant's favor, PTSD 
was incurred in or aggravated by his period of active service.  
38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board is reopening and granting service 
connection for PTSD, which represents a complete grant of the 
benefit sought on appeal.  As such, no discussion of VA's duty to 
notify and assist is necessary.

The record reflects that the RO issued a decision on the merits 
of the appellant's claim for service connection for PTSD in 
December 2002.  Because the appellant did not submit a notice of 
disagreement to the rating decision denying service connection 
for PTSD, that determination became final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302 (2002).  However, if new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 (West 
2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a) (2009), evidence is considered "new" 
if it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  For the purpose of 
determining whether a case should be reopened, the credibility of 
the evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The record reflects that when the appellant originally submitted 
his claim for benefits, the material that was reviewed included 
written statements made by the appellant, his service medical 
treatment records, and his post-service medical records.  Upon 
reviewing these documents, the RO denied the claim.  The basis 
for the denial was, in part, that the current medical treatment 
records failed to show a diagnosis of PTSD or even treatment for 
said condition.  The RO also noted that the appellant's claimed 
stressors had not been verified.  Since then, the appellant has 
submitted written statements concerning the stressors he 
experienced while stationed in Vietnam, he has proffered 
additional medical treatment records, and he has undergone a VA 
psychiatric examination that produced a diagnosis of PTSD.  

This evidence is new.  It was not of record prior to December 
2002.  This evidence is material because it does substantiate a 
previously unestablished fact.  The evidence does suggest and 
insinuate that the appellant now suffers from a psychiatric 
disorder that has been classified as PTSD and that this condition 
may possibly be related to the appellant's period of active 
service.  Moreover, the written statements proffered by the 
appellant intimate that his psychiatric symptoms and 
manifestations may be related to possible stressors he 
experienced while he was stationed in the Republic of Vietnam.  
Those stressors have included survivor guilt and being the 
subject of enemy rifle/mortar fire.  All of this evidence is not 
cumulative and has not been previously seen and reviewed by the 
VA.  Hence, it is the conclusion of the Board that this evidence 
is material because it does relate to a previously unestablished 
fact necessary to substantiate the claim.  Accordingly, the Board 
concludes that the appellant has submitted evidence that is new 
and material, and the issue involving service connection for PTSD 
is reopened.

Having reopened the claim, the Board must now decide whether 
service connection may be granted for PTSD.  The appellant 
reports that while stationed in Vietnam, he was constantly 
exposed to various stressors.  He has insinuated that his unit 
was subjected to enemy rifle and mortar fire.  Moreover, he has 
claimed that while he was stationed in Vietnam, a very good 
friend of his was killed in a helicopter crash and that since 
learning of his buddy's death, he has suffered from survivor 
guilt.  He avers that this fear has produced nightmares and 
flashbacks that he continues to suffer therefrom.  In summary, 
the appellant, along with his representative, has claimed that 
all of these factors were stressful situations which, in turn, 
led to the development of PTSD, from which the appellant now 
suffers.

The record reflects that the appellant served in Vietnam with the 
84th Engineer Battalion that was located at An Khe.  It was at 
this location that the appellant assisted in the building of an 
airport tarmac and that his unit came under fire from the enemy.  
Although the appellant's buddy was not stationed at An Khe (he 
was assigned to unit at Pleiku), it was at An Khe in August 1966 
that the appellant learned of his friend's death via a helicopter 
crash.  It should be noted that the appellant learned of the 
accident approximately one month before he was scheduled to 
return to CONUS.  It is further noted that the appellant's 
service records do not show that the appellant was awarded a 
personal valor award.  He was, however, awarded a National 
Defense Service Medal and a Vietnam Service Medal. 

As noted, the official records do not show that the appellant was 
awarded a personal or unit valour award, such as a Bronze Star 
Medal for Valor, a Purple Heart Medal, or a Presidential Unit 
Citation.  The record also does not show that the appellant fired 
his personal weapon at the enemy such that he might have been 
awarded a Combat Infantryman Badge or a similar award from the 
Army.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 
C.F.R. § 3.303(b) (2009), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the service 
member presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period), but is not identified until later, and there is a 
showing of continuity of related symptomatology after discharge, 
and medical evidence relates that symptomatology to the service 
member's present condition.  Savage v Gober, 10 Vet. App. 488, 
495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the in-
service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which has 
stated that ". . . a Veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a connection 
between the Veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 
314 (1993).

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.125(a);

(2) credible supporting evidence that the 
claimed inservice stressor actually 
occurred; and

(3) a link, established by medical 
evidence, between the current symptoms and 
the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2009).  See Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  The diagnosis of a mental disorder must conform 
to the Diagnostic and Stastical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125 (a) (2009).

In adjudicating a claim for service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the service member served, the service member's military 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2009).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the service member engaged 
in "combat with the enemy."  If the evidence establishes that 
the service member engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, (and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the appellant's service), the service 
member's lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2009); 
see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a Veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a service member engaged in combat with 
the enemy is resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  VAOGCPREC 
12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  Previously, VA was required to undertake 
extensive development to determine whether a non-combat Veteran 
actually experienced the claimed in-service stressor and lay 
testimony, by itself, was not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Instead, credible supporting evidence of a 
corroborated in-service stressor was required.  Credible 
supporting evidence was not limited to service department 
records, but could be from any source.  See YR v. West, 11 Vet. 
App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  Further, credible supporting evidence of the actual 
occurrence of an in-service stressor could not consist solely of 
after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. 
at 396.  

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the 
need for stressor corroboration in circumstances in which the 
service member's claimed in-service stressor is related to "fear 
of hostile military or terrorist activity."  Specifically, the 
amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the Veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the Veteran's service, 
the Veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a Veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-
39,852).  The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for increased 
rating, the Board should first determine whether application of 
the revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or benefits 
the service member had prior to enactment of the new rule.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the implementation 
of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier 
than the effective date of that change.  VA can apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  The appellant in this case 
receives consideration under the amended version of 38 C.F.R. § 
3.304(f) because his claim was appealed to the Board prior to 
July 13, 2010, but not decided by the Board as of July 13, 2010.
  
The appellant's principal claimed stressors have nothing to do 
with combat per se or being fired upon by the enemy.  The 
stressors are, however, related to the appellant being in a war 
zone or hostile territory. The stressors do involve the appellant 
being in an area that received rifle rocket or mortar fire.  The 
other stressor is that of survivor's guilt - that is, the 
appellant feels guilty that he survived his tour-of-duty in 
Vietnam whereas his good friend and buddy was killed in a 
horrific helicopter crash.  

The appellant has proffered numerous statements that discuss his 
duties and observations while he was stationed in Vietnam.  Given 
the time period during which he was assigned to South Vietnam and 
the type of incidents he reported that were stressful, the Board 
finds this information is sufficient to corroborate that the 
appellant was exposed to significant, life-affecting stressors.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002) and 38 C.F.R. 
§ 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-39,852).  After 
review of the evidence the Board finds that service personnel 
records and the historical information concerning the appellant's 
unit, proffered by the appellant, establish that the appellant 
served in a hostile area.  As his stressors are consistent with 
service and an individual stationed in a hostile territory, the 
Board finds no further verification of the appellant's stressors 
are necessary.

During the course of this appeal, the appellant has been treated 
by VA medical providers, and they have concluded that he suffers 
from the symptoms and manifestations of PTSD.  The record 
contains a recent psychiatric examination that was accomplished 
in February 2009.  In that examination, the clinical psychologist 
reviewed the appellant's records and examined the appellant.  
Upon completion of the examination, she diagnosed the appellant 
has suffering from PTSD.  She further indicated that the 
appellant's PTSD was at least as likely caused by the stressors 
he incurred while he was in Vietnam.  

In determining whether service connection is warranted, the VA 
must determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the evidence is against the claim, in which 
case service connection must be denied.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The record presents a valid diagnosis of PTSD related to 
stressful experiences the appellant reported he underwent during 
his service in Vietnam.  Accordingly, after careful review of all 
the evidence of record, the Board finds that the appellant 
manifests PTSD that is the result of stressors he experienced 
while in Vietnam.  The Board therefore concludes that service 
connection for PTSD is appropriate.




ORDER

Service connection for PTSD is granted.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


